Citation Nr: 0521155	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  99-11 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to dental treatment for teeth numbered 18, 
19, 20, 21, 29, and 30 based on inservice dental trauma.

2.  Entitlement to service connection for sprains of the left 
knee, left ankle, and left foot.

3.  Entitlement to service connection for low back strain.

4.  Entitlement to an increased evaluation for residuals of 
malar, maxillary, and mandibular fracture including 
malocclusion currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for paranasal 
sinusitis, including tension headaches and dizziness, 
currently evaluated as 30 percent disabling.

6.  Entitlement to service connection for post-traumatic 
stress disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated November 1998 
and January 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
benefits sought on appeal.

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) is addressed in the 
REMAND portion of the decision below and is REMANDED.




FINDINGS OF FACT

1.  There is no evidence of record of medical treatment for 
dental trauma involving teeth numbered 18, 19, 20, 21, 29, 
and 30.

2.  Sprains of the left knee, left ankle, and left foot are 
not shown by competent medical evidence to have a nexus or 
relationship to service.

3.  During service, the veteran was treated for back pain, 
which was acute and transitory and resolved without residual 
disability. Low back strain in service was acute and 
transitory in nature and resolved without residual pathology.

4.  The veteran's malar, maxillary, and mandibular fracture 
residuals including malocclusion are manifested by pain, 
limitation of motion, difficulty with mastication due to 
inconsistent occlusion, with additional functional loss due 
to pain on motion, which cumulatively approximates inter-
incisal range of motion limited to between 11 to 20 
millimeters.

5.  The veteran's sinusitis to include tension headaches and 
dizziness is manifested by no more than three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  Service connection for dental trauma involving loss of 
teeth numbered 18, 19, 20, 21, 29, and 30 for the purpose of 
receiving outpatient dental treatment, is not warranted.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.381, 17.161 (2004).

2.  Sprains of the left knee, left ankle, and left foot were 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

3.  Low back strain was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

4.  The criteria for a 30 percent rating, but no higher, for 
residuals of malar, maxillary, and mandibular fracture 
including malocclusion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, 
Diagnostic Codes 9904, 9905 (2004).

5.  The criteria for an initial evaluation in excess of 30 
percent for paranasal sinusitis, including tension headaches 
and dizziness have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Code 6513 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in 
November 1998 concerning his claim concerning his claims for 
an increased evaluation for fractures involving the maxilla, 
malar, and mandible; service connection for paranasal 
sinusitis; service connection for tooth loss; service 
connection for back strain; and service connection for sprain 
of the left knee, ankle, and foot.  

In January 2001 the appellant was provided a notice 
concerning his claims.  In this letter, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  The appellant was informed 
that he had 30 days to submit information.  The appellant was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent VA and private medical records were 
added to the veteran's file.  A supplemental statement of the 
case was issued in October 2001.  A rating decision was 
issued in January 2003 followed by supplemental statements of 
the case in March 2003 and June 2004.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the above-cited criteria governing service 
connection, VA regulations provide that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, not for 
compensation purposes.  38 C.F.R. § 3.381 (2004).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2004).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2004).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  38 C.F.R. § 3.381(d) (2004).

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e) (2004).  A veteran 
is entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

Veterans having a service-connected noncompensable dental 
condition adjudicated as resulting from combat wounds or 
other service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  38 
C.F.R. § 17.161(c).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VAOPGCPREC 5-97.

A.  Dental injury from service trauma (for dental treatment 
purpose)

Background

Service medical records show that the veteran was involved in 
an automobile accident in June 1969 while in service.  A 
hospital report from St. Joseph's Hospital dated in June 1969 
indicated that the following teeth were chipped and fractured 
and severely damaged: the maxillary left central through the 
maxillary left first molar and the four anterior mandibular 
incisor teeth.  Their prognosis was guarded.

A statement from R.G.O., D.D.S., dated in July 1969 indicated 
that he first saw the veteran in June 1969 following an 
automobile accident in which the veteran sustained facial 
lacerations, fracture of the maxilla, nasal-palatal 
perforation, traumatic dehiscence of the left maxillary 
antrum, depressed fracture of the left malar bone, and an 
alveolar fracture of the left anterior mandible.  The 
examiner noted that these injuries were treated under general 
anesthesia at St. Joseph's Hospital.  The treatment included 
closed reduction of the maxillary fracture, closure of the 
nasal and antrum openings, and elevation of the left malar 
bone.

In a June 1998 VA examination, it was noted that prior to the 
veteran's discharge from military service in June 1970 he was 
known to have devitalized teeth numbers 9, 10, and 25 
secondary to dental trauma.  Over the years since the 
original surgical procedures were performed to correct the 
abnormalities in June and July 1969, it was noted that the 
veteran denied having any other subsequent surgical 
procedures except for progressive dental care to maintain 
remaining teeth and adjustment of his frontal bridges.

The examination showed partial plates were believed present 
in incisor teeth of maxilla and mandible.  These teeth were a 
different color than remaining molars.  Mild gum recession 
was identified around some of the molars.  Several Amalgam 
fillings were identified as well.  No abnormalities on the 
floor of the mouth or tongue were found.  Regarding other 
mucosal surfaces, a very narrow nontender, gray/white scar 
was identified on the hard palate extending from the left 
front to the posterior right side in an irregular fashion.  
No residual signs of any perforation of the hard palate 
identified on the examination.  Oropharynx otherwise normal 
with uvula in the midline and gag reflex intact.  No 
clicking, locking or sublocation of the TMJ joints was 
identified on either side.  Temporalis muscles were not 
tender on palpation.  Teeth came together from my untrained 
eye, quite normally.  

At his December 1999 VA examination, the examiner noted that 
the veteran was service connected for teeth numbers 9, 10, 
and 25.  Which provided treatment eligibility for these 
specific teeth and not compensation.  The examiner noted that 
he reviewed the medical records of June 1969 admission to St. 
Joseph's Hospital which indicated that trauma treated in the 
mandible was restricted to the zone of the lower incisors.  
There was a fracture of the alveolus holding the four lower 
incisor teeth.  The examiner noted that details of this 
fracture and status of the individual teeth in this segment 
were not clear and did not exclude the possibility of other 
effects in the mandible.  Teeth described in above were teeth 
numbers 9, 10, 11, 12, 13, 14; 23, 24, 25, 26.

It was noted that the June 1998 VA examiner wrote that the 
veteran claimed that his lower jaw was not matching up evenly 
and simultaneously and had an uncomfortable sensation in the 
left TMJ joint region.  The 1998 examiner stated that the 
veteran denied any muscle spasms in the left temporalis 
muscle or masseter muscle groups.  He stated that the veteran 
denied dislocation problem subsequent to injury of the TMJ 
joints.  The examiner noted that during the examination the 
veteran's teeth came together from my untrained eye quite 
normally.

The examination revealed a dentition with multiple 
restorations on 18 of 21 teeth present.  Teeth numbers 9, 10, 
and 14 were missing from the segment described by the 
examiner in 1969 as chipped and fractured and severely 
damaged.  Bridges replaced service-connected segments of 
missing teeth numbers 9, 10 and 24, 25, and 26.  The bridges 
were in a fair state of repair, with indications of aging and 
potential margin deterioration.  Tooth number 31 and all 
third molars were absent.  Teeth umbers 5 and 21 needed 
routine restoration; tooth number 13 had deep distal cervical 
caries and needed restoration in the near future.  

Chronic periodontitis was observed, manifested by irregularly 
distributed horizontal and vertical bone loss.  Pockets range 
from 4mm to 8mm, with greater severity between the maxillary 
molars.  Notably, tooth number 27 had a distolingual pocket 
of 6mm.  This threatened an abutment of the bridge replacing 
a service-connected tooth.  The periodonititis was not in 
effective control; inflammation and calculus were present.

A March 1999 letter from the VA Dental Service Chief 
indicated that the veteran should find a dentist in the 
private sector and get care done at his own expense.  It was 
noted that the veteran was eligible for care in regard to the 
2 bridges he had for the front teeth, upper and lower jaws 
because of his service connection for teeth #9, #10, and #25.  
The dentist indicated that if the private dentist found a 
problem with these bridges, to call and VA would arrange care 
for the bridges in the clinic.  Needed care was noted for MOD 
amalgam tooth #13, MO amalgam tooth #18, crown tooth #19, 
occlusal amalgam tooth #20, B amalgam tooth #21, crown tooth 
# 29, and crown tooth #30.  

In an addendum dated March 1999 to his December VA 
examination, the examiner answered questions posed by the VA 
Hearing Officer.  He indicated that the June 1998 examiner's 
statements were probably an error of judgment on his part.  
The source of error would be his lack of frequent 
professional experience with occlusion.  The examiner noted 
that the veteran had persistent malocclusion as a result of 
the reported trauma.  He had chronic temporomandibular joint 
dysfunction resulting from this malocclusion.  

The examiner noted that a question existed because of a 
letter to the veteran by the VA dentist in March 1999.  This 
letter made reference to the March 1999 condition of teeth 
number 18, 19, 20, 21, 29, and 30.  This examiner's 
interpretation was that he was telling the veteran these 
teeth did not fall under the then existing service 
connection.  He was exercising professional courtesy in 
advising the veteran to seek non-VA care for these teeth.  
The present examiner found no evidence of these teeth being 
affected by the trauma in question.

At his March 2000 RO hearing, the veteran testified that he 
was seeking treatment for teeth numbers 18, 19, 20, 21, 29, 
and 30 on the basis of dental trauma.  The veteran indicated 
that he was having toothaches and pus pockets or sores right 
at his gum level.  He testified that he was also having his 
teeth cleaned every three months to reverse the effect of the 
gum disease.  The veteran felt that the additional 6 teeth he 
was claiming for treatment purposes were related to the 
accident and the conditions of his jaw.

VA treatment records dated January to December 2000 show that 
in January 2000 the veteran was provided complete 
prophylaxis.  A three-month recall was recommended.  In 
February 2000 the veteran was seen for interceptive care in 
support of maintaining teeth 8 and 9.  In March 2000 it was 
indicated that the principle objective was to stabilize 
temporomandibular joint issues; major restorative objectives 
would be deferred until occlusion finalized.  In May 2000 it 
was noted that the veteran had a preliminary fitting of 
functional occlusal appliance.  A September 2000 note 
indicated that the veteran had two instances of needing to 
take occlusal splint out due to left muscle/TMJ pain and 
spasm.  It was noted that they were not progressing with this 
therapy.  The veteran still had no ability to be manipulated 
to RUM centric.  He could hinge in RCP but protruded when 
closing.  A December 2000 note indicated that the veteran had 
been scheduled for fixed prosthodontic care in approximately 
one month.  This appointment was made to perform case 
presentation of steps/goals after analysis of model mounting 
done at last appointment.  The first session would be to 
place interim acrylic crowns on teeth 18 and 21 to assess TMJ 
response.

VA treatment records dated July 2001 to October 2003 show 
continued treatment for his dental condition.  In July 2001, 
it was noted that the veteran was in need of several crowns 
and restorations.  In October 2003, it was noted that large 
fillings in teeth number18 and 19 were discussed with the 
possibility of RCT in the future.  The veteran was scheduled 
for restorations in teeth number 18Li and 19Li. 

Analysis

The evidence of record does not establish that the veteran 
incurred in-service dental trauma to teeth numbered 18, 19, 
20, 21, 29, and 30.

After reviewing the veteran's claims file, the VA examiner in 
a December 1999 addendum opined that there was no basis for 
the contention that teeth numbered 18, 19, 20, 21, 29, and 30 
were damaged in the automobile accident in June 1969.  

In addition, while the veteran believes that his current 
dental problems were caused by dental trauma in service, he 
is not a physician and is not competent to provide evidence 
requiring medical expertise.  He is not competent to link his 
current dental problems to a claimed injury or incident in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim of service connection for dental trauma involving teeth 
numbered 18, 19, 20, 21, 29, and 30, for the purpose of 
receiving outpatient dental treatment, must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Sprain of the left knee, left ankle, and left foot

Background

Service medical records show an October 1969 notation 
indicating that the veteran had trauma to the left knee-x-
ray.  No further entries concerning the knee are noted in the 
file.  The service medical records are negative for 
complaints, treatment, or diagnoses of injuries to the left 
ankle or left foot.  Medical records from St. Joseph's 
hospital where the veteran was taken after his automobile 
accident in June 1969 do not show injuries to the left knee, 
ankle, or foot.  The veteran's March 1970 separation 
examination noted normal clinical evaluations of the lower 
extremities and the feet.

At his June 1998 VA examination, the veteran reported that he 
sprained both ankles on several occasions when playing 
basketball.  He stated that he developed instability at both 
ankles and still had to tape both ankles when playing 
basketball, taking short runs, or doing similar physical 
activities since either ankle would, in an unpredictable 
manner, invert acutely causing him to fall if he was not able 
to catch his balance.  The veteran complained of some 
stiffness and soreness over the lateral to anterolateral 
aspect of both ankles with intermittently swelling when they 
twist significantly.  No surgical procedures have ever been 
performed on either ankle.  The examiner noted that he was 
unable to find any documentation that the veteran sustained 
ankle sprains, left knee injury or left foot injuries while 
in service.  The veteran complained of intermittent, usually 
at night, cramps over the instep of his left foot.  This 
usually was not a problem in his right foot.  He denied any 
instability at the left knee, swelling or other significant 
trauma except for minor strains with basketball.  At the time 
of the examination he complained of some stiffness only, 
usually when not warmed up.  

The assessment indicated that the veteran had ankle inversion 
sprains, acute, remote, multiple with subsequent permanent 
damage to support ligaments on lateral ankles causing lateral 
instability prior to entry into service with persistent 
problems up through present time.  The veteran was also 
diagnosed with pes planes, mild, bilateral feet.  X-rays of 
the left foot, left ankle, and left knee were normal.

At his March 2000 RO hearing, the veteran testified that as a 
result of the automobile accident in June 1969 the hospital 
stitched up his shin and aced bandaged his knee and ankle.  
The veteran indicated that he had a lot of problems with the 
knee and ankle going out on him after service.  He indicated 
that in the fall and spring they ache.  He stated that his 
knee pops out once in a while if he did something strenuous, 
such as playing basketball or softball.  

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for sprains of the left 
knee, left ankle, and left foot.  Service medical records are 
negative for complaints, treatment, or diagnosis of any 
injuries or sprains to the left ankle and left foot.  Service 
medical records did indicate trauma to the veteran 's left 
knee in October 1969, but there was no indication of 
permanent injury.  The separation examination noted normal 
clinical evaluation of the lower extremities and the feet.  

At his June 1998 VA examination the veteran reported that he 
sprained both his ankles on several occasions while playing 
basketball prior to entering service.  He also indicated that 
he developed instability at both ankles and still had to tape 
both ankles when playing basketball, etc.  The examiner 
diagnosed ankle inversion sprains, acute, remote, multiple 
with subsequent permanent damage to support ligaments on 
lateral ankles causing lateral instability prior to entry 
into military service with persistent problems up through 
present time.  X-rays of the left knee, left ankle, and left 
foot were normal.  The examiner did not diagnose any disorder 
of the left knee or left foot.  

There is no medical evidence that the veteran currently has 
disabilities of the left knee or left foot (other than 
bilateral pes planus).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As the record shows no medical evidence of an injury or 
disability of the left ankle, and left foot while in service 
and no diagnosis until approximately 28 years after service, 
and the record includes no competent medical opinion relating 
the veteran's current sprains to service, a preponderance of 
the evidence is against the claims.  The benefit of the doubt 
doctrine is not for application, and entitlement to service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

C.  Low back strain

Background

Service medical records show that the veteran was seen on 
January 8, 1968 for lower lumbar back pain, which he had been 
having for two days from improper lifting.  The impression 
was possible torn ligaments.  The following day the veteran 
was seen again and it was noted that the veteran's pain was 
recurrent and pain was increasing.  The impression was low 
back muscle strain.  The veteran was given oil of 
wintergreen, Darvon, and told to observe his profile.  On 
January 22, 1968 the veteran was seen again complaining of 
back pain after being struck by a 2 x 4 the day before.  It 
was noted that the veteran had an abrasion over the spinal 
process, approximately T10- 12.  The veteran also had 
continuing lumbar back pain and had been lifting even though 
he had a profile.  It was noted that the pain improved from 
last visit but returned on lifting heavy object.  The 
examination showed tenderness on palpation of para spinal 
muscles.  The veteran's separation examination dated in March 
1970, noted normal clinical evaluation of the spine, other 
musculoskeletal.

At his July 1970 VA examination, the veteran reported that 
while overseas in 1968, he strained his back lifting.  He 
indicated that he was carried on a profile for about 3 weeks.  
The veteran indicated that if he was swimming in cold water, 
the back might feel sort of stiff.  On examination, gait and 
station were normal.  The veteran squatted smoothly.  The 
back alignment and mobility seemed satisfactory.  The 
diagnosis was low back strain, history.  

At his June 1998 VA examination, the veteran reported that 
while in Vietnam he was thrown out of a jeep and strained his 
low back.  The examiner noted that he was unable to find any 
documentation of this accident.  The veteran complained of 
occasional low back tenderness and tenseness and only 
infrequent spasms that occur only after vigorous activity or 
after lifting wrong.  There was no numbness or paresthesias 
reported in either lower extremity or in the left upper 
extremity.  

Examination of the back showed normal thoracolumbar curvature 
with no abnormal rotation or scoliosis.  There was no 
tenderness over the thoracolumbar dorsal spinous processes, 
lumbosacral junction, SI joints or sacrum posteriorly.  
Muscle groups were symmetric, adequately developed, nontender 
around the lower back with fluid motion being apparent on 
range of motion throughout thoracolumbar spine.  X-rays 
showed minimal spurring anterior superior margins of L4 and 
L5; minimal dextroconvex scoliosis of the lumbosacral spine.  
The diagnosis was low back pain, intermittent activity 
related believed mechanical.

At his March 2000 RO hearing, the veteran testified that 
while lifting things in Vietnam he felt a sharp pain in his 
back.  He indicated that he did received treatment for his 
low back.  The veteran indicated that he did not have a 
diagnosed low back disorder and had not received treatment 
for it in the past.  He indicated that he took pain 
relievers.

In a June 2001 VA care note; the veteran reported upper back 
discomfort along the cervical spine, which he felt was from 
the car accident 30 years ago.  He also complained of joint 
pain, but denied muscle weakness, bone pain, falling, or 
unsteadiness.  

In an April 2002 letter from T.L.T., D.C., it was noted that 
palpation of the cervical and thoracic spine revealed muscle 
hypertonicity of the left trapezius, left rhomboid, and 
cervical extensor musculature bilaterally.  There was point 
tenderness at the first, third, and seventh thoracic 
vertebrae. 

Analysis

Service medical records show that in January 1968, the 
veteran was treated for low back strain after heavy lifting.  
On his March 1970 separation examination, no complaints of 
low back pain were noted.

Although the veteran reported at his July 1970 VA examination 
that if he went swimming in cold water his back might feel 
sort of stiff, the examiner found the veteran's gait and 
station to be normal.  He squatted smoothly and back 
alignment and mobility seemed satisfactory.  The examiner 
diagnosed low back strain, history.

There is no medical evidence of treatment for a back 
condition since separation from service and the veteran 
himself, in his March 2000 RO hearing, testified that he had 
not been treated for his low back problem and had no current 
diagnosis.

Essentially, the record shows that the veteran was treated on 
several occasions during service for complaints of low back 
pain that apparently resolved with treatment, as reflected by 
the absence of subsequent entries.  No complaints or findings 
of a low back disability were noted at service discharge.  
The evidence presented does not demonstrate continuity of 
back complaints or symptomatology since service or show that 
the current back disability is etiologically linked to the 
complaints noted in military service.

The veteran has asserted that he incurred a back disorder is 
a result of his active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's current back disorder, diagnosed as mechanical back 
pain, is linked to service, it is found that the 
preponderance of the evidence is against the veteran's claim 
for service connection. Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Increased evaluations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A.  Fractures, maxilla, malar, and mandible including 
malocclusion

Background

At his June 1998 VA examination, the veteran reported that 
his lower jaw did not align properly with his upper jaw and 
teeth.  He indicated that this caused an uncomfortable 
sensation in his left temporomandibular joint.  The veteran 
reported soreness in the left sided joint and muscles.

The examination showed no clicking, locking, or sublocation 
of either temporomandibular joint and no tenderness to 
palpation of the temporalis muscles.  The examiner noted the 
teeth came together quite normally according to his untrained 
eye.  Neurologically, the veteran noted the loss of light 
touch sensation over the left temple and adjacent malar 
ridge.  

At his December 1999 VA examination, the veteran reported 
soreness in left sided joint and muscles of mastication.  The 
veteran also noted a loud sound produced from his left molar 
area when he did any chewing on that side.

The examination showed the face to be normally proportioned.  
Facial bone contours were within normal limits, without any 
steps or interruptions.  Opening of the mouth was comfortable 
and relaxed measuring 42mm between upper and lower incisors.  
Bilateral jaw joints were smooth and silent in operation, 
without indication of internal derangement.  Palpation of 
muscles did not elicit a positive response with respect to 
pain or spasm.  The examiner noted a malocclusion and stated 
that this was within the range of inaccuracy of fracture 
reduction of tooth-bearing bones.  He noted that the veteran 
did not undergo further evaluation and refinement of 
occlusion after the initial healing in 1969.  The examiner 
stated that it was remarkable that the veteran had not had 
more significant temporomandibular joint dysfunction symptoms 
than he had had.  The veteran demonstrated the sound in his 
jaws for the examiner.  With every simulated chewing stroke, 
he produced a loud resonating sound identical with that heard 
in nocturnal bruxism.  The examiner noted that this sound 
would readily compete and distract a medium level of 
conversational speech.  This sound was not produced when the 
veteran's mouth was simply shut without chewing.  

A March 2000 VA addendum indicated that the veteran had 
persistent malocclusion as a result of the automobile 
accident trauma and chronic temporomandibular joint 
dysfunction resulting from this malocclusion.

At his March 2000 RO hearing, the veteran testified that when 
he ate he could hear noise from the left side of his jaw from 
the left side and he had pain in his jaw.  The veteran also 
reported grinding inside his jaw.

VA treatment records dated January to December 2000 show that 
in January 2000 the veteran was provided complete 
prophylaxis.  A three-month recall was recommended.  In 
February 2000 the veteran was seen for interceptive care in 
support of maintaining teeth 8 and 9.  In March 2000 it was 
indicated that the principle objective was to stabilize 
temporomandibular joint issues; major restorative objectives 
would be deferred until occlusion finalized.  In May 2000 it 
was noted that the veteran had a preliminary fitting of 
functional occlusal appliance.  A September 2000 note 
indicated that the veteran had two instances of needing to 
take occlusal splint out due to left muscle/TMJ pain and 
spasm.  It was noted that they were not progressing with this 
therapy.  The veteran still had no ability to be manipulated 
to RUM centric.  He could hinge in RCP but protruded when 
closing.  A December 2000 note indicated that the veteran had 
been scheduled for fixed prosthodontic care in approximately 
one month.  This appointment was made to perform case 
presentation of steps/goals after analysis of model mounting 
done at last appointment.  The first session would be to 
place interim acrylic crowns on teeth 18 and 21 to assess TMJ 
response.

VA treatment records dated July 2001 to October 2003 show 
continued treatment for his dental condition.  In July 2001, 
it was noted that the veteran was in need of several crowns 
and restorations.  In October 2003, it was noted that large 
fillings in teeth number18 and 19 were discussed with the 
possibility of RCT in the future.  The veteran was scheduled 
for restorations in teeth number 18Li and 19Li. 

Criteria

Evaluation of the jaw fracture residuals was increased to the 
10 percent level by a rating decision of February 2000.  The 
condition was evaluated under a diagnostic code analogous to 
malunion of the mandible, Diagnostic Code 9904, since there 
was no specific code to reflect the veteran's exact 
condition.  The veteran's subjective complaints were taken 
into account and a 10 percent evaluation was assigned to 
reflect those complaints, analogous to moderate displacement 
of the mandible.  The diagnostic code reflective of limited 
motion of temporomandibular articulation, Diagnostic Code 
9905, allows for a minimum compensable 10 percent evaluation 
in cases where one is able to open one's mouth from 31 to 40 
mm.  The rating specialist felt that Diagnostic Code 9904 was 
a closer reflection of the nature of impairment than was 
Diagnostic Code 9905.  By a rating decision dated in June 
2000 the RO increased the evaluation to 20 percent disabling, 
analogous to the most severe malunion of a mandible.  

Diagnostic Code 9904, which governs ratings of malunion of 
the mandible, provides that a 20 percent evaluation is 
assignable for severe displacement; however, this diagnostic 
code does not provide for an evaluation in excess of 20 
percent.  38 C.F.R. § 4.150, Diagnostic Code 9904.

Diagnostic Code 9905, which governs ratings of limited motion 
of the temporomandibular articulation, provides that a 20 
percent evaluation is assignable for interincisal range of 
motion from 21 to 30 millimeters.  A 30 percent evaluation is 
assignable for interincisal range of motion from 11 to 20 
millimeters.  A 40 percent evaluation is assignable for 
interincisal range of motion from 0 to 10 millimeters.  The 
note to Diagnostic Code 9905 provides that ratings for 
limited interincisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.

Analysis

The medical evidence of record reflects that the veteran's 
malar, maxillary, and mandibular fracture residuals are 
manifested by complaints of pain, limitation of motion, and 
difficulty with mastication due to inconsistent occlusion.

At his December 1999 VA examination the veteran reported 
soreness in left sided joint and muscles of mastication.  The 
examiner noted a malocclusion and stated that this was within 
the range of inaccuracy of fracture reduction of tooth-
bearing bones.  He noted that the veteran did not undergo 
further evaluation and refinement of occlusion after the 
initial healing in 1969.  The examiner stated that it was 
remarkable that the veteran had not had more significant 
temporomandibular joint dysfunction symptoms than he had had.  
The veteran demonstrated the sound in his jaws for the 
examiner.  With every simulated chewing stroke, he produced a 
loud resonating sound identical with that heard in nocturnal 
bruxism.  The examiner noted that this sound would readily 
compete and distract a medium level of conversational speech.  
This sound was not produced when the veteran's mouth was 
simply shut without chewing.  

A March 2000 VA addendum indicated that the veteran had 
persistent malocclusion as a result of the automobile 
accident trauma and chronic temporomandibular joint 
dysfunction resulting from this malocclusion.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Based on the aforementioned rating criteria and the competent 
medical evidence of record, it is found that the veteran's 
disability picture more nearly approximates the criteria for 
a 30 percent evaluation under Diagnostic Code 9905.  Although 
there is no evidence showing that the veteran has exhibited 
limitation of interincisal range of motion from 11 to 20 
millimeters, which would automatically warrant an evaluation 
of 30 percent under Diagnostic Code 9905, as noted above, the 
veteran's malar, maxillary and mandibular fracture including 
malocclusion is manifested by numerous residuals including 
complaints of pain, limitation of motion, and difficulty with 
mastication due to inconsistent occlusion, and pain on 
motion.  Thus, considering these residuals along with 38 
C.F.R. § 4.40, 4.45 and Deluca, it is found that there is 
additional functional loss due to pain on motion, which 
approximates inter-incisal range of motion limited to between 
11 to 20 millimeters. Thus, a 30 percent rating is warranted 
for the veteran's service-connected malar, maxillary, and 
mandibular fracture including malocclusion.  38 C.F.R. § 
4.150, Diagnostic Code 9905.  A rating in excess of 40 
percent would require a showing of limitation of interincisal 
range of motion from 0 to 10 millimeters, which has not been 
shown by or approximated by the competent medical evidence of 
record.  

Significantly, it is noted that pain on motion has been 
specifically considered in the veteran's evaluation, and has 
played a major role in the increased rating assigned. 



B.  Paranasal sinusitis, including tension headaches and 
dizziness

Background

A treatment record from Community Health Center dated in May 
1996 indicated that the veteran was seen for complaints of 
nasal congestion, sinus pressure, and postnasal drip for one 
week.  The assessment was sinusitis.  The veteran was 
prescribed Septra for 10 days with one refill.

At his June 1998 VA examination, the veteran reported that he 
was involved in an automobile accident in 1969 and his 
mandibular incisors perforated the hard palate entering the 
maxillary sinuses.  It was noted that according to the 
initial hospital note, the veteran was described to have 
suffered comminuted undisplaced fracture left malar bone and 
fracture of maxilla; open sinus and nasal perforation through 
palate, periorbital paresthesia left side of forehead above 
the right eyebrow; and laceration of the chin.  He complained 
of headaches that had been persistent for the last five 
years.  These headaches develop in the posterior neck and 
then radiate up and down the neck and around both sides of 
the head and occur 1 to 2 times a week, usually lasting 5 to 
10 minutes.  He stated that if he popped his neck and got it 
to crack that the pain resolved immediately. 

The veteran complained of dizziness that developed 
intermittently after sitting for a period of time or lying 
supine for a period of time.  He stated that when he stood up 
abruptly for 3 to 5 seconds occasionally he would have a 
sensation of dizziness, light-headedness, occasional 
sparkling in both visual fields and had difficulty moving or 
what he reported as lack of motor skills.  He was unable to 
date the onset of this symptom.  The veteran reported that 
over the past few years he has had recurrent episodes of 
paranasal sinusitis and significant nasal congestion that 
required antibiotic treatment, which occurred 2 to 3 times a 
year.  It was noted that no other surgeries had been 
performed on the paranasal sinuses.  

The examination showed the nasal septum deviated to the right 
side and deformed partly narrowing, but not obstructing, the 
right nasal passage.  Left choanal passage was patent.  
Mucosal surfaces were mildly edematous and boggy, otherwise 
normal.  X-rays revealed sinus disease, primarily involving 
the anterior ethmoid and frontal sinuses bilaterally.  There 
was also small amount of mucosal thickening or fluid in the 
left maxillary antrum.  The diagnosis was chronic paranasal 
sinusitis by clinical history, episodes 2 to 3 times a year 
requiring antibiotic therapy as likely as not secondary to 
the remote facial trauma.

The examiner noted that the veteran's headaches were 
secondary to his cervical spondylosis and degenerative disc 
disease.  The examiner indicated that the dizziness described 
by the veteran was physiologic in that he described a natural 
phenomenon in essentially most normal individuals if they 
were to stand up abruptly having transient drop in systemic 
blood pressure for 3 to 5 seconds.  At other times, the 
examiner noted, the veteran had no complaints of dizziness; 
therefore, this veteran was only reporting normal physiologic 
phenomenon with no pathology identified on the examination 
today.  

VA treatment records dated June to July 1998 indicate that 
the veteran was seen for yellow nasal discharge.  The veteran 
was treated with antibiotics. 

At his March 2000 RO hearing, the veteran testified that he 
got infections three to four times a year and it seemed like 
he was constantly blowing his nose.  He indicated that when 
it gets real infected the discharge turned yellow or green.  
The veteran indicated that he seeks treatment whenever he 
starts getting the first signs of infection.  

In a March 2003 VA treatment note, the veteran reported that 
he currently had a sinus infection with some pain in his 
maxillary sinuses.  He denied any current nasal exudates, but 
he did have congestion.  He denied dyspnea, but did get an 
occasional chest pain, but no radiation of the pain and not 
very severe in intensity, somewhat vague on his description 
of the pain.  It was noted that the veteran did continue to 
smoke and was not ready to quit at this time.  The veteran 
was prescribed Bactrim and pseudoephedrine for his sinus 
infection.

Criteria

The service connected paranasal sinusitis, including tension 
headaches and dizziness is an original claim placed in 
appellate status by a notice of disagreement taking exception 
with the initial rating assigned by the RO after a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
127 (1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

The RO has rated the veteran's sinusitis to include tension 
headaches and dizziness as 30 percent disabling under 
Diagnostic Code 6513.  Under Diagnostic Code a 30 percent 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation may be assigned for chronic maxillary 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. § 4.96; Diagnostic Code 6513 (2004).

Analysis

In this case, the veteran's sinusitis is not manifested by 
chronic osteomyelitis; or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, the relevant criteria for a 50 percent 
rating.

At his June 1998 VA examination, the veteran reported that 
over the past few years he has had recurrent episodes of 
paranasal sinusitis and significant nasal congestion that 
required antibiotic treatment which occurred 2 to 3 times a 
year.  It was noted that no other surgeries had been 
performed on the paranasal sinuses.  VA Medical records 
indicate that the veteran was treated for sinusitis in June 
and July 1998 and in March 2003.

It is noted that the 30 percent rating now in effect for 
sinusitis adequately reflects the level of severity of the 
veteran's sinusitis.  There are very few, if any, reported 
instances of incapacitating sinusitis in any of the VA 
medical records.  The preponderance of the evidence 
demonstrates that the veteran's sinusitis has not warranted 
more than the current 30 percent under the relevant rating 
criteria.  Hence, the benefit-of-the-doubt rule is not for 
application, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for dental treatment for 
teeth numbered 18, 19, 20, 21, 29, and 30 based on inservice 
dental trauma is denied. 

Entitlement to service connection for sprains of the left 
knee, left ankle, and left foot is denied.

Entitlement to service connection for low back strain is 
denied.

A 30 percent rating for residuals of malar, maxillary, and 
mandibular fracture including malocclusion is granted

Entitlement to an initial evaluation greater than 30 percent 
for paranasal sinusitis, including tension headaches and 
dizziness is denied


REMAND

At his March 2004 PTSD examination, the examiner noted that 
overall, based on the veteran's self report, it would appear 
that he suffered from PTSD, though the severity might be 
fairly mild.  The examiner indicated that nevertheless, 
testing raised some question about this self-report data.  
The examiner deferred diagnosis due to invalid psychological 
test data.  

A remand is necessary in order to reexamine the veteran to 
ascertain whether he has a diagnosis of PTSD based on 
stressors reported.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to stressors 
during service.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.

          A.  Whether each stressor 
specified by the veteran was of 
sufficient gravity to produce PTSD.

          B.  Whether the diagnostic 
criteria found in DSM-IV to support a 
diagnosis of PTSD have been satisfied.

          C.  Whether there is a link 
between the current symptomatology and 
the stressor or stressors in service.

          D.  The examiner is 
particularly requested to reconcile the 
findings and opinions expressed in the 
April 2002 VA Mental Health Clinic Note 
and the March 2004 VA PTSD examination.

          E.  Complete rationale should 
be provided for all opinions expressed.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


